<PAGE>

EXHIBIT 10.35

AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT

 

          This Amended and Restated Indemnification Agreement (this "Agreement")
is made as of July 18, 2006, by and between Sovran Self Storage, Inc., a
Maryland corporation (the "Corporation"), Sovran Acquisition Limited
Partnership, a Delaware limited partnership (the "Operating Partnership" and,
collectively with the Corporation, the "Indemnitors"), and ___________, a
director of the Corporation ("Director").

RECITALS

          WHEREAS, candidates highly qualified for service on the boards of
directors of publicly-held corporations have become increasingly reluctant to
serve in that capacity or in other related capacities unless they are provided
with strong protection through indemnification and insurance against the
substantial and escalating risks of, and potential liability from, claims and
actions arising out of their service to and activities on behalf of such
corporations, which risks, absent such adequate protection, would far outweigh
the compensation and other benefits to such persons of serving as directors;

          WHEREAS, although the Board of Directors of the Corporation (the
"Board") has determined that, in order to attract and retain such persons to
serve on the Board, the Corporation will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect persons serving on
the Board and in other related capacities from certain liabilities, the Board
recognizes that such insurance may be available to it in the future only at
higher premiums and with more exclusions from its coverage, which reduces the
value of such insurance to directors and increases the importance of
indemnification by the Corporation to protect directors against such
liabilities;

          WHEREAS, it is essential for the Corporation to be able to attract and
retain the most capable persons available to serve on the Board, and the
uncertainties relating to such insurance and indemnification has increased the
difficulty of attracting and retaining such persons;

          WHEREAS, the Corporation indirectly controls the Operating Partnership
(through its ownership of the general partner of the Operating Partnership (the
"General Partner")) and conducts substantially all of its business through the
Operating Partnership, such that the Operating Partnership would benefit from
the Corporation's ability to attract and retain the most qualified persons to
serve on its Board of Directors;

          WHEREAS, in order to induce the most qualified persons to serve and
continue to serve as directors of the Corporation, the Indemnitors desire to
provide directors with specific contractual

- 1 -

<PAGE>

assurance of their rights to full indemnification against litigation risks and
expenses associated with their service as a director of the Corporation and in
other related capacities regardless of, among other things, any amendment to or
revocation of the Corporation's charter or Bylaws or any change in the ownership
of the Corporation or in the composition of the Board;

          WHEREAS, the Indemnitors intend that this Agreement will provide
Director with greater protection than that which is provided by the
Corporation's charter and Bylaws, the Agreement of Limited Partnership of the
Operating Partnership and that this Agreement shall supplement and be in
furtherance of the By-laws of the Corporation and any resolutions adopted
pursuant thereto as well as the Agreement of Limited Partnership of the
Operating Partnership, shall not be deemed a substitute therefor, and shall not
diminish or abrogate any rights of Director thereunder;

          WHEREAS, Director is relying upon the rights afforded under this
Agreement in deciding to begin serving or continue to serve as a director of the
Corporation; and

          WHEREAS, Director and the Corporation acknowledge that this Agreement
is intended to supercede the Indemnification Agreement, dated _________, by and
between the Corporation and Director (the "Prior Agreement"), which heretofore
has been in effect.

          NOW, THEREFORE, in consideration of the premises and covenants
contained herein, and in order to induce Director to serve as or to continue to
serve as a director of the Corporation and in consideration of Director's so
serving, the Indemnitors and Director do hereby covenant and agree as follows:

          Section 1.     Services to the Corporation. Director agrees to
continue to serve as a director of the Corporation and may serve as a director,
officer, employee, agent or fiduciary of one or more Covered Entities (as
defined below). Director may at any time and for any reason resign from any such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Corporation shall have no obligation
under this Agreement to continue Director in any such position. This Agreement
shall not be deemed an employment contract between Director and the Corporation
(or any Covered Entity). The foregoing notwithstanding, this Agreement shall
continue in force after Director has ceased to serve as a director of the
Corporation or otherwise ceased to have Corporate Status (as defined below).

          Section 2.     Definitions. As used in this Agreement:

 

(a)

A "Change in Control" shall be deemed to occur upon the earliest to occur

after the date of this Agreement of any of the following events:

       

(i)

Acquisition of Stock by Third Party

. Unless explicitly approved by

the Incumbent Board (as defined below), any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Corporation

 

- 2 -

<PAGE>

representing 20% or more of the combined voting power of the Corporation's then
outstanding securities;

   

(ii)

Change in Board of Directors

. A change in the composition of the

Board of Directors of the Corporation such that the individuals who, as of the
date hereof, constitute the Board of Directors of the Corporation (such Board of
Directors shall be hereinafter referred to as the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board of Directors of the
Corporation; provided, however, for purposes of this clause (ii), any individual
who becomes a member of the Board of Directors of the Corporation subsequent to
the date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board of Directors of the Corporation and who were also
members of the Incumbent Board (or deemed to be such pursuant to this provision)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of an actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board of Directors of the
Corporation shall not be so considered as a member of the Incumbent Board; or

   

(iii)

Corporation Transactions

. The effective date of a merger or

consolidation of the Corporation with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 60% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;

   

(iv)

Liquidation

. Unless the liquidation is explicitly approved by the

Incumbent Board, the approval by the shareholders of the Corporation of a
complete liquidation of the Corporation, or a plan therefor, or an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation's assets; and

   

(v)

Other Events

. Unless the event is explicitly approved by the

Incumbent Board, there occurs any event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, as hereinafter defined, regardless of whether the Corporation
is then subject to such reporting requirement.

 

          Solely for purposes of this Section 2(a), the following terms shall
have the following meanings:

 

(A)

"Exchange Act" shall mean the Securities Exchange Act of 1934, as

amended.

 

- 3 -

<PAGE>

 

(B)

"Person" shall have the meaning as set forth in Sections 13(d) and

14(d) of the Exchange Act and, for greater clarity, shall include, without
limitation, any entity or "group" within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act; provided, however, that Person shall exclude
(i) the Corporation, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, and (iii) any corporation
owned, directly or indirectly, by the shareholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.



 

(C)

"Beneficial Owner" shall have the meaning given to such term in

Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
shareholders of the Corporation approving a merger, consolidation or other
business combination of the Corporation with another entity.

   

(b)

"Corporate Status" describes the status of a person who is or was a

director, officer, employee, agent or fiduciary of the Corporation or any
Covered Entity.

   

(c)

"Covered Entity" shall mean the Corporation, the Operating Partnership,

the General Partner and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise (as well as any domestic or foreign predecessor entity of each such
entity in a merger, consolidation or other transaction) of which Director is,
was or may be deemed to be serving at the request of the Corporation as a
director, officer, employee, partner (limited or general), trustee, agent or
fiduciary. References to "serving at the request of the Corporation" shall
include any service as a director, officer, employee, partner (limited or
general), trustee, agent or fiduciary of a Covered Entity which imposes duties
on, or involves services by, such director, officer, employee, partner (limited
or general), trustee, agent or fiduciary with respect to an employee benefit
plan, its participants or beneficiaries.

   

(d)

"Disinterested Director" means a director of the Corporation who is not

and was not a party to the Proceeding in respect of which indemnification is
sought by Director.

   

(e)

"Disqualifying Conduct" means (A) the act or omission of Director

was material to the matter giving rise to the Proceeding and (1) was committed
in bad faith or (2) was the result of active and deliberate dishonesty, (B)
Director actually received an improper personal benefit in money, property or
services, or (C) in the case of any criminal Proceeding, Director had reason to
believe that his conduct was unlawful.

 

 

 

 

- 4 -

<PAGE>

 

(f)

"Expenses" shall include all reasonable attorneys' fees, retainers, court

and arbitration costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, scanning and data
processing charges, electronic legal research and other database charges,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any cost bond, supersede as bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 12(d) only, Expenses incurred by Director in
connection with the interpretation, enforcement or defense of Director's rights
under this Agreement, by litigation or otherwise. Expenses, however, shall not
include amounts paid in settlement by Director or the amount of judgments or
fines (including any excise tax assessed with respect to any employee benefit
plan) against Director.

   

(g)

"Independent Counsel" means a law firm, or a member of a law firm,

that is experienced in matters of corporation law and that neither presently is,
nor in the past five years has been, retained to represent any of the following:
(i) the Indemnitors or Director in any matter material to either such party
(other than with respect to matters concerning Director under this Agreement, or
of other Directors under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Indemnitors or Director in an action to determine Director's rights under this
Agreement. The Indemnitors agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

   

(h)

"Losses" means Expenses, judgments, costs, fines (including any excise

tax assessed with respect to any employee benefit plan) and amounts paid in
settlement actually incurred by Director (net of any related insurance proceeds
or other indemnification payments received by Director or paid on Director's
behalf as described in Section 7(a)).

 

 

 

 

 

 

 

 

- 5 -

<PAGE>

 

(i)

"Proceeding" shall include any threatened, pending or completed action,

suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Director was, is or may be involved as a party or otherwise by reason of
Director's Corporate Status or by reason of any action taken by him or of any
action or omission on his part in connection with Director's Corporate Status,
in each case regardless of whether Director retains Corporate Status at the time
any liability or expense is incurred for which indemnification, reimbursement,
or advancement of expenses can be provided under this Agreement. However, a
"Proceeding" does not include an action, suit or proceeding initiated by
Director to enforce his rights under this Agreement.

 

          Section 3.     Indemnification. The Indemnitors shall indemnify
Director and hold Director harmless against any and all Losses in connection
with any present or future threatened, pending or completed Proceeding,
regardless of whether such Proceeding is by or in the right of the Corporation,
based upon arising from, relating to, or by reason of Director's Corporate
Status; provided, that no indemnification pursuant to this Section 3 may be made
to Director or on Director's behalf with respect to any Proceeding if a final
judgment or other final adjudication adverse to Director establishes that
Director engaged in Disqualifying Conduct with respect to such Proceeding.

          Section 4.     Indemnification for Expenses of a Party Who is Wholly
or Partly Successful. Notwithstanding any other provisions of this Agreement, to
the fullest extent permitted by applicable law and to the extent that Director
is a party to (or a participant in) and is successful, on the merits or
otherwise, in any Proceeding or in the defense of any claim, issue or matter
therein, in whole or in part, the Indemnitors shall indemnify Director against
all Expenses actually and reasonably incurred by him in connection therewith. If
Director is not wholly successful in such Proceeding, the Indemnitors also shall
indemnify Director against all Expenses reasonably incurred in connection with
each successfully resolved claim, issue or matter and each claim, issue or
matter related to each successfully resolved claim, issue, or matter. For
purposes of this Section 4 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

          Section 5.     Indemnification For Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Director is, by reason of his
Corporate Status, a witness in any Proceeding to which Director is not a party,
he shall be indemnified by the Indemnitors against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.

 

 

 

- 6 -

<PAGE>

          Section 6.     Additional Indemnification.

 

(a)

Notwithstanding any limitation in Sections 3 or 4, the Corporation shall

indemnify Director to the fullest extent permitted by applicable law if Director
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all Losses of Director in connection with the Proceeding.

   

(b)

For purposes of this Agreement, the meaning of the phrase "to the fullest

extent permitted by applicable law

" shall include the following:    

(i)

with respect to the Corporation:

       

(A)     to the fullest extent permitted by the provisions of

Maryland law that authorize, permit or contemplate additional indemnification by
agreement, or the corresponding provisions of any amendment to or replacement of
such provisions of Maryland law; and

   

(B)     to the fullest extent authorized or permitted by any

amendments to or replacements of such provisions of Maryland law adopted after
the date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

   

(ii)

with respect to the Operating Partnership:

     

(A)     to the fullest extent permitted by the provisions of Delaware

law that authorize, permit or contemplate additional indemnification by
agreement, or the corresponding provisions of any amendment to or replacement of
such provisions of Delaware law; and

   

(B)     to the fullest extent authorized or permitted by any

amendments to or replacements of such provisions of Delaware law adopted after
the date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

          Section 7.     Exclusions. Notwithstanding any provision in this
Agreement, neither of the Indemnitors shall be obligated under this Agreement to
make any indemnity or advance in connection with any claim made against
Director:

 

(a)

for which payment has actually been made to or for the account of

Director under any insurance policy, other indemnity provision, contract or
agreement, except with respect to any excess beyond the amount paid to Director
under any insurance policy, other indemnity provision, contract or agreement;

 

- 7-

<PAGE>

 

(b)

for (i) an accounting of profits made from the purchase and sale (or sale

and purchase) by Director of securities of the Corporation that did, in fact,
violate Section 16(b) of the Exchange Act or (ii) any reimbursement of the
Corporation by Director of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Director from the sale of securities
of the Corporation, as required in each case under the Exchange Act;

   

(c)

except as otherwise provided in Section 12(d) of this Agreement, in

connection with any Proceeding (or any part of any Proceeding) initiated by
Director, including any Proceeding (or any part of any Proceeding) initiated by
Director against the Corporation or its directors, officers or employees, unless
(i) the Board of Directors of the Corporation authorized the Proceeding (or any
part of any Proceeding) prior to its initiation, or (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law; or

   

(d)

in the event that the Indemnitors are advised, in a written opinion of their

regular outside legal counsel, that their performance of any provision of this
Agreement would violate Section 13(k) of the Exchange Act, then the parties
agree to revise and replace such provision in a manner that will result in a new
provision that does not violate such provision and the legal effect of which
comes as close as possible to what the parties had intended to achieve with the
original provision.

 

          Section 8.     Advances of Expenses. In keeping with the Prior
Agreement, and notwithstanding any provision of this Agreement to the contrary,
the Indemnitors shall advance, to the extent not prohibited by law, the Expenses
incurred by Director (or reasonably expected to be incurred by Director during
the six months following any such request) in connection with any Proceeding,
and such advancement shall be made within 30 days after the receipt by the
Indemnitors of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Director's ability to repay the amounts advanced and without regard to
Director's ultimate entitlement to indemnification under the other provisions of
this Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Indemnitors to support the
advances claimed. The Director shall qualify for advances from the Operating
Partnership upon the execution and delivery to the Indemnitors of this
Agreement, which shall constitute an undertaking providing that Director
undertakes to repay the advance to the extent that it is ultimately determined
that Director is not entitled to be indemnified by the Operating Partnership. To
qualify for advances from the Corporation, Director must execute and deliver to
the Corporation (a) a written undertaking providing that Director undertakes to
repay the advance to the Corporation to the extent that it is ultimately
determined that Director is not entitled to be indemnified by the Corporation
and (b) a written affirmation by Director of Director's good faith belief that
the standard of conduct necessary for indemnification by the Corporation as
authorized by Maryland law and this Agreement has been met. This Section 8 shall
not apply to any claim made by Director for which indemnity is excluded pursuant
to Section 7.

- 8 -

<PAGE>

          Section 9.     Procedure for Notification and Defense of Claim.

 

(a)

Director shall notify the Indemnitors in writing of any matter with respect

to which Director intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Director of
written notice thereof. The written notification to the Indemnitors shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding. To obtain indemnification under this Agreement, Director shall
submit to the Indemnitors a request, including therein or therewith such
documentation and information as is reasonably available to Director and is
reasonably necessary to determine whether and to what extent Director is
entitled to indemnification following the final disposition of such action, suit
or proceeding. The omission by Director to notify the Indemnitors hereunder will
not relieve the Indemnitors from any liability which they may have to Director
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Indemnitors shall not constitute a waiver by Director of any rights under
this Agreement. The Secretary of the Corporation shall, promptly upon receipt of
such a request for indemnification, advise the Board and the General Partner in
writing that Director has requested indemnification.

   

(b)

Each of the Indemnitors will be entitled to participate in the Proceeding

at its own expense.

 

          Section 10.     Procedure Upon Application for Indemnification.

 

(a)

Upon written request by Director for indemnification pursuant to the first

sentence of Section 9(a), a determination, if required by applicable law or this
Agreement, with respect to Director's entitlement thereto shall be made in the
specific case:

   

(i)

if a Change in Control shall have occurred, by Independent

Counsel selected in accordance with Section 10(b) in a written opinion to the
Board, a copy of which shall be delivered to Director; or

   

(ii)

if a Change in Control shall not have occurred, in the following

manner:

   

(A)

by the Board acting by majority vote of a quorum of

Disinterested Directors; or

   

(B)

if such a quorum is not obtainable or, even if obtainable, a

quorum of Disinterested Directors, acting by majority vote, so directs, (x) by
the Board upon the opinion in writing of Independent Counsel selected in
accordance with Section 10(b), or (y) by the shareholders of the Corporation.

 

If it is so determined that Director is entitled to indemnification, payment to
Director shall be made within ten days after such determination. Director shall
cooperate with the person, persons

- 9 -

<PAGE>

or entity making such determination with respect to Director's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Director and reasonably necessary to such determination. Any costs
or expenses (including attorneys' fees and disbursements) incurred by Director
in so cooperating with the person, persons or entity making such determination
shall be borne by the Indemnitors (irrespective of the determination as to
Director's entitlement to indemnification) and the Indemnitors hereby
indemnifies and agrees to hold Director harmless therefrom.

 

(b)

In the event the determination of entitlement to indemnification is to be

made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Corporation shall give written notice to Director advising
him of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Director (unless Director shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Director shall
give written notice to the Corporation advising it of the identity of the
Independent Counsel so selected. In either event, Director or the Corporation,
as the case may be, may, within ten days after such written notice of selection
shall have been given, deliver to the Corporation or to Director, as the case
may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court or an arbitrator has determined
that such objection is without merit. If, within 20 days after the later of
submission by Director of a written request for indemnification pursuant to
Section 10(a) hereof and the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Director may petition a court of competent jurisdiction or commence an
arbitration before a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association for resolution of any objection
that shall have been made by the Corporation or Director to the other's
selection of Independent Counsel or for the appointment as Independent Counsel
of a person selected by such court or arbitrator or by such other person as such
court or arbitrator shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

 

 

 

- 10 -

<PAGE>

          Section 11.     Presumptions and Effect of Certain Proceedings.

 

(a)

In making a determination with respect to entitlement to indemnification

hereunder, the person or entity making such determination shall, to the fullest
extent permitted by law, presume that Director is entitled to indemnification
under this Agreement if Director has submitted a request for indemnification in
accordance with Section 9(a), and the Indemnitors shall, to the fullest extent
permitted by law, have the burden of proof, by clear and convincing evidence, to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption. Neither the failure
of the Corporation (including by its directors or Independent Counsel) to have
made a determination prior to the commencement of any action or arbitration
pursuant to this Agreement that indemnification is proper in the circumstances
because indemnification of Director is not barred pursuant to the provisions of
this Agreement or otherwise, nor an actual determination by the Corporation
(including by its directors or Independent Counsel) that indemnification of
Director is barred pursuant to the provisions of this Agreement or otherwise,
shall be a defense to such action or arbitration or create a presumption that
Director is not entitled to indemnification. The termination of any Proceeding
or any claim, issue or matter therein by judgment, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Director engaged in Disqualifying Conduct.

   

(b)

Subject to Section 12(e), if the person, persons or entity empowered or

selected under Section 10 to determine whether Director is entitled to
indemnification shall not have made a determination within 60 days (or 30 days
if the request was for an advance) after receipt by the Indemnitors of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Director shall be entitled to such indemnification, absent (i) a misstatement by
Director of a material fact, or an omission of a material fact necessary to make
Director's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days after receipt
by the Indemnitors of the request for such determination the Board of Directors
has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

 

- 11 -

<PAGE>

 

(c)

For purposes of any determination of whether Director acted in bad faith,

Director shall be deemed to have acted in good faith if Director acted in
reliance on the records or books of account of a Covered Entity, including
financial statements, or on information supplied to Director by the officers of
a Covered Entity in the course of their duties, or on the advice of legal
counsel for the Covered Entity or on information or records given or reports
made to the Covered Entity by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Covered
Entity. The provisions of this Section 11(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which Director may be deemed
to be entitled to indemnification.

   

(d)

A person who acted in good faith and in a manner he reasonably believed

to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed not to have acted in "bad faith" as referred to in
this Agreement.

   

(e)

The knowledge or actions, or failure to act, of any director, officer, agent

or employee of the Covered Entity shall not be imputed to Director for purposes
of determining the right to indemnification under this Agreement.

 

          Section 12.     Remedies of Director.

 

(a)

Subject to Section 12(c), in the event that (i) a determination is made

pursuant to Section 10 that Director is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within 90 days (or 30 days if the request
was for an advance) after receipt by the Indemnitors of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a) within ten days after
receipt by the Indemnitors of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Director is entitled to indemnification,
Director shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses. Alternatively, Director, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Director shall commence such proceeding seeking an adjudication or
an award in arbitration within 180 days following the date on which Director
first has the right to commence such proceeding pursuant to this Section 12(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by Director to enforce his rights under Section 5. The
Indemnitors shall not oppose Director's right to seek any such adjudication or
award in arbitration.

 

 

 

 

- 12 -

<PAGE>

 

(b)

In the event that a determination shall have been made pursuant to

Section 10(a) that Director is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Director shall not be prejudiced by reason of that adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Section 12 the
Indemnitors shall have the burden of proving by clear and convincing evidence
that Director is not entitled to indemnification or advancement of Expenses, as
the case may be.

   

(c)

If a determination shall have been made pursuant to Section 10(a) that

Director is entitled to indemnification, the Indemnitors shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 12, absent (i) a misstatement by Director of a material fact, or an
omission of a material fact necessary to make Director's statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

   

(d)

The Indemnitors shall, to the fullest extent permitted by law, be

precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Indemnitors are bound by all the
provisions of this Agreement. It is the intent of the Indemnitors that Director
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Director's rights under this Agreement
by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Director
hereunder. The Indemnitors shall indemnify Director against any and all Expenses
and, if requested by Director, shall (within 10 days after receipt by the
Indemnitors of a written request therefor) advance, to the extent not prohibited
by law, such expenses to Director, which are incurred by Director in connection
with any action brought by Director for indemnification or advance of Expenses
from the Indemnitors under this Agreement or under any directors' and officers'
liability insurance policies maintained by the Indemnitors, regardless of
whether Director ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

   

(e)

Notwithstanding anything in this Agreement to the contrary, no

determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, whether by
settlement or otherwise.

 

 

 

 

 

 

- 13 -

<PAGE>

 

(f)

During the interval between the Indemnitors' receipt of Director's request

for indemnification and the later to occur of (a) payment in full to Director of
such indemnification, or (b) a final determination (if required) pursuant to
Sections 10 and 11 that Director is not entitled to indemnification, the
Indemnitors shall protect Director against loss which, for purposes of this
Agreement, shall mean the taking of the necessary steps (regardless of whether
such steps require expenditures to be made by the Indemnitors at that time) to
stay, pending a final determination of Director's entitlement to indemnification
(and, if Director is so entitled, the payment thereof), the execution,
enforcement or collection of any judgments, penalties, fines (including any
excise tax assessed with respect to any employee benefit plan) or any other
amounts for which Director may be liable in order to avoid his being or becoming
in default with respect to any such amounts (such necessary steps to include,
but not be limited to, the procurement of a surety bond to achieve such stay),
within five business days after receipt of Director's written request therefor,
together with a written undertaking by Director to repay, no later than 60 days
following receipt of a statement therefor from the Indemnitors, amounts (if any)
expended by the Indemnitors for such purpose, if it is ultimately determined (if
such determination is required) pursuant to Sections 10 and 11 that Director is
not entitled to be indemnified against such judgments, penalties, fines
(including any excise tax assessed with respect to any employee benefit plan) or
other amounts.

 

          Section 13.     Non-exclusivity; Survival of Rights; Insurance;
Subrogation.

 

(a)

The rights of indemnification and to receive advancement of Expenses as

provided by this Agreement shall not be deemed exclusive of any other rights to
which Director may at any time be entitled under applicable law, the
Corporation's charter, the Corporation's By-laws, the Agreement of Limited
Partnership of the Operating Partnership, the organizational and governing
documents of any Covered Entity, any agreement, a vote of shareholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Director under this Agreement in respect of any action taken or omitted by such
Director in his Corporate Status prior to such amendment, alteration or repeal.
To the extent that a change in Maryland law or Delaware law, as applicable,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Corporation's
charter and By-laws, the Agreement of Limited Partnership of the Operating
Partnership and this Agreement, as applicable, it is the intent of the parties
hereto that Director shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

 

 

- 14 -

<PAGE>

 

(b)

To the extent that either of the Indemnitors maintains an insurance policy

or policies providing liability insurance for directors, officers, employees, or
agents of such Indemnitor or of any other Covered Entity, Director shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, either of the Indemnitors
has director and officer liability insurance in effect, such Indemnitor shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. Such
Indemnitor shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Director, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

   

(c)

In the event of any payment under this Agreement, the Indemnitors shall

be subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Indemnitors to bring suit to enforce such rights.

 

          Section 14.     Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Director for any reason whatsoever, then the Indemnitors, in lieu
of indemnifying Director, shall contribute to the Losses incurred by Director in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Director), on one hand, and Director, on the
other hand, as a result of the events or transactions giving cause to such
Proceeding, or (b) if the allocation described in clause (a) above is not
permitted by applicable law, the relative fault of the Covered Entities (and
their directors, officers, employees and agents other than Director), on one
hand, and Director, on the other hand, in connection with such events or
transactions. The relative fault of the Covered Entities (and their directors,
officers, employees and agents other than Director), on one hand, and Director,
on the other hand, in connection with the events or transactions giving cause to
such Proceeding shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive. The relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Director), on one hand, and Director, on the other hand, in
connection with the events or transactions giving cause to such Proceeding shall
be limited to direct and indirect financial benefits actually derived by the
applicable person, his designees or his intended beneficiaries from the action
or inaction in connection with the events or transactions giving cause to such
Proceeding, and shall not include any non-financial benefits or any benefits
that were not actually received by the applicable person, his designees or his
intended beneficiaries.

- 15 -

<PAGE>

          Section 15.     Joint and Several Obligations. The obligations of the
Corporation and the Operating Partnership under this Agreement shall be joint
and several.

          Section 16.     Retroactive Effect; Binding Agreement.

 

(a)

All agreements and obligations of the Indemnitors contained herein shall

commence upon the date that Director first became a director of the Corporation,
shall continue during the period of Director's Corporate Status and shall
continue thereafter so long as Director shall be subject to any possible
Proceeding by reason of Director's Corporate Status. In this regard, the
provisions contained herein are intended to be retroactive and the full benefits
hereof shall be available in respect of any alleged or actual occurrences, acts
or failures to act that occurred prior to the date hereof.

   

(b)

This Agreement shall be binding upon the Indemnitors and their

respective successors and assigns. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation or the
Operating Partnership, by agreement in form and substance reasonably
satisfactory to Director, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Indemnitors would
be required to perform if no such succession had taken place. To the extent that
either of the Indemnitors maintains one or more insurance policies providing
liability insurance for the directors and officers of the Corporation, upon any
Change of Control, such Indemnitor shall use commercially reasonable efforts to
obtain or arrange for continuation or "tail" coverage for Director to the
maximum extent obtainable at such time.

   

(c)

This Agreement shall inure to the benefit of and be enforceable by

Director's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if Director should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Director's devisee, legatee, or other designee, or if
there be no such designee, to his estate.

 

          Section 17.     Severability; Invalidity. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law, (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto, and (iii) to the fullest extent possible, the provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that

- 16 -

<PAGE>

is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby. If this Agreement shall be held to
be invalid, illegal or unenforceable for

any reason whatsoever, then the Prior Agreement shall remain binding upon the
Corporation and Director and enforceable by each of the Corporation and Director
in accordance with its terms without amendment, restatement or any other change
as a result of the execution and delivery of this Agreement.

          Section 18.     Entire Agreement.

 

(a)

Each of the Indemnitors expressly confirm and agree that it has entered

into this Agreement and assumed the obligations imposed on it hereby in order to
induce Director to continue to serve as a director of the Corporation, and each
of the Indemnitors acknowledges that Director is relying upon this Agreement in
serving as a director of the Corporation and having Corporate Status with
respect to any Covered Entity.

   

(b)

This Agreement constitutes the entire agreement between the parties

hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the charter of the
Corporation, the By-laws of the Corporation, the Agreement of Limited
Partnership of the Operating Partnership and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder.

 

          Section 19.     Modification and Waiver. No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
the parties thereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

          Section 20.     Notice by Director. Director agrees promptly to notify
the Indemnitors in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of Director to so notify the Indemnitors
shall not relieve the Indemnitors of any obligation which it may have to
Director under this Agreement or otherwise.

          Section 21.     Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

- 17 -

<PAGE>

 

(i)

If to Director, at the address or fax number indicated on the signature

page of this Agreement, or such other address as Director shall provide to the
Indemnitors; and

   

(ii)

If to the Indemnitors, at the address or fax number for each Indemnitor

indicated on the signature page of this Agreement, or at such other address or
fax number as may have been furnished to Director by such Indemnitor.

 

          Section 22.     Applicable Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Director pursuant to Section 10(b), the Corporation,
the Operating Partnership and Director hereby irrevocably and unconditionally
(a) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the courts of the State of Maryland (the
"Designated Court"), and not in any other state or federal court in the United
States of America or any court in any other country, (b) consent to submit to
the exclusive jurisdiction of the Designated Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the
Designated Court, and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Designated Court has been
brought in an improper or inconvenient forum.

          Section 23.     Identical Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

          Section 24.     Miscellaneous. Use of the masculine pronoun shall be
deemed to include usage of the feminine or neuter pronoun where appropriate. Use
of the plural nouns shall be deemed to include usage of the singular form of
such noun where appropriate. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." Unless otherwise indicated, references in this
Agreement to any "Section" shall be deemed to refer to the indicated Section of
this Agreement. The headings set forth in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

- 18 -

<PAGE>

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the day and year first above written.

SOVRAN SELF STORAGE, INC.


By:                                                                              
Name:
Title:

Address:    6467 Main Street
                  Buffalo, NY 14221

Fax Number:  (716) 633-3397

     

SOVRAN ACQUISITION LIMITED PARTNERSHIP
BY: SOVRAN HOLDINGS, INC, its general partner


By:                                                                              
Name:  
Title:  

Address:    6467 Main Street
                  Buffalo, NY 14221

Fax Number:  (716) 633-3397

     

DIRECTOR




Name:                                                                         

Address:  

Fax Number:  

 

 

 

 

 

 

 

- 19 -

<PAGE>

Schedule of Indemnitees



Robert Attea
John Burns
Michael Elia
Anthony Gammie
Charles Lannon
Kenneth Myszka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 20 -